Circuit Court for Montgomery County
Case Nos. 0000006Z1723, 0000006Z1724
& 0000006Z1725


                                                                                       IN THE COURT OF APPEALS

                                                                                              OF MARYLAND


                                                                                                   No. 55


                                                                                           September Term, 2018



                                                                                   IN RE: ADOPTION/GUARDIANSHIP OF
                                                                                              H.R., E.R. & J.R.




                                                                                        Barbera, C.J.
                                                                                        Greene
                                                                                        McDonald
                                                                                        Watts
                                                                                        Hotten
                                                                                        Getty
                                                                                        Harrell, Glenn T., Jr., (Senior Judge,
                                                                                           Specially Assigned)

                                                                                                            JJ.


                                                                                           PER CURIAM ORDER


                                                                                     Filed: March 4, 2019


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                             2019-03-04
                             16:28-05:00


 Suzanne C. Johnson, Clerk
IN RE: ADOPTION/GUARDIANSHIP OF                              *       IN THE
H.R., E.R, & J.R.
                                                             *       COURT OF APPEALS

                                                             *       OF MARYLAND

                                                             *       No. 55

                                                             *     September Term, 2018



                                  PER CURIAM ORDER

       The Court having considered and granted the petition for writ of certiorari filed by the

Office of the Public Defender in the above-entitled case, it is this 4th day of March, 2019,



       ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is

hereby, dismissed with costs, the petition having been improvidently granted.




                                                          /s/ Mary Ellen Barbera
                                                                 Chief Judge